      Case 2:20-cv-00061 Document 10 Filed on 08/24/20 in TXSD Page 1 of 2




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                               CORPUS CHRISTI DIVISION

MARIANA SANCHEZ                                   §
                                                  §
vs.                                               §                       C.A. NO . 2:20-cv-00061
                                                  §
WALMART, INC. , WAL-MART STORES                   §
TEXAS, LLC, AND WAL-MART                          §
REAL EST A TE BUSINESS TRUST                      §                           JURY DEMANDED

                            JOINT STIPULATION OF DISMISSAL

TO THE HONORABLE UNITED STATES DISTRICT COURT JUDGE DA YID S. MORALES:

        COME NOW Plaintiff Mariana Sanchez and Defendants Walmart, Inc. , Wal-Mart Stores

Texas, LLC, and Wal-Mart Real Estate Business Trust and file their Joint Stipulation of Dismissal

under Federal Rule of Civil Procedure 41 (a)(l )(ii).

        1.     Plaintiff filed her Original Petition on December 16, 2019. Defendants filed their

Answer on February 21 , 2020, and removed the case to the United States District Court for the

Southern District of Texas, Corpus Christi Division on February 28, 2020.

        2.     Plaintiff moves to dism iss the suit.

        3.     Defendants, who have answered, agrees to the dismissal.

        4.     This case is not a class action lawsuit.

        5.     The parties move that the lawsuit against Defendants Walmart, Inc., Wal-Mart

Stores Texas, LLC, and Wal-Mart Real Estate Business Trust be dismissed with prejudice.

        All rel ief not specially requested herein is hereby denied. Costs of court are taxed against

the party incurring same.




                                                                                          ll Page
Case 2:20-cv-00061 Document 10 Filed on 08/24/20 in TXSD Page 2 of 2




                               Respectfully submitted,

                               Daw & Ray, LLP

                               /s/ Elizabeth W. Yancy
                               Willie Ben Daw, III
                               Texas Bar No.: 05594050
                               Federal ID No.: 2373
                               Emai l: wbdaw@dawray.com
                               James Floyd
                               Texar Bar No.: 24047628
                               Federal ID No.: 559561
                               Email: jfloyd(a),dawray.com
                               Elizabeth W. Yancy
                               Texas Bar No.: 24098642
                               Federal ID No.: 3449212
                               Email : eyancy@dawray.com
                               14100 San Pedro Ave., Suite 302
                               San Antonio, Texas 78232
                               Telephone: (210) 244-3121
                               Facsimile: (210) 224-3188

                               ATTORNEYS FOR DEFENDANTS


                               THE PA TEL FIRM, PLLC


                                                     -~
                               Justi
                               Texa ar No.: 24087621
                               Federal ID No.:2763484
                               Email: justin@thepatelfirm .com
                               Minesh J. Patel
                               Texas Bar No: 24088194
                               Federal ID No.: 2472514
                               Emai l: minesh @thepatelfirm.com
                               1129 Airline Rd.
                               Corpus Christi, Texas 78412
                               Telephone: (361) 400-2036
                               Facsimile: (361) 756-0737

                               ATTORNEYS FOR PLAINTIFF




                                                                  21 Page
